Exhibit 10.15

AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT

THIS AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (the
“Amendment No. 2”), is entered into on, and effective as of December 6, 2013,
among Tesoro Corporation, a Delaware corporation (“Tesoro”), on behalf of itself
and the other Tesoro Entities (as defined in the Second Omnibus Agreement, as
defined below), Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company and successor by conversion of Tesoro Refining and Marketing
Company, Tesoro Companies, Inc., a Delaware corporation, Tesoro Alaska Company,
a Delaware corporation, Tesoro Logistics LP, a Delaware limited partnership (the
“Partnership”), and Tesoro Logistics GP, LLC, a Delaware limited liability
company. The above-named entities are sometimes referred to in this Amendment
No. 2 as “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, the Parties executed that certain Second Amended and Restated Omnibus
Agreement dated as of November 15, 2012 (the “Second Omnibus Agreement”);

WHEREAS, the Parties executed that certain Amendment No. 1 to the Second Amended
and Restated Omnibus Agreement dated as of June 1, 2013 (the “Amendment No. 1”);
and

WHEREAS, the Parties desire to amend the Second Omnibus Agreement to clarify the
annual escalation for certain fees.

NOW, THEREFORE, in consideration of the premises, and the covenants, conditions
and agreements contained herein and in the Second Omnibus Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

1. The fourth sentence of Section 4.1(a) of the Second Omnibus Agreement is
hereby amended in its entirety to read as follows: “Tesoro may increase the
Administrative Fee on January 1 of each year, commencing on January 1, 2015, by
a percentage equal to the positive change, if any, in the Consumer Price Index —
All Urban Consumers, U.S. City Average, Not Seasonally Adjusted, during the
first twelve (12) month period beginning fifteen (15) months preceding such
January 1, or to reflect any increase in the cost of providing centralized
corporate services to the Partnership Group due to changes in any law, rule or
regulation applicable to Tesoro or the Partnership Group, including any
interpretation of such laws, rules or regulations.”

2. Other than as set forth above, the Second Omnibus Agreement, as amended,
shall remain in full force and effect as written.

3. This Amendment No. 2 shall be governed by and shall be construed in
accordance with the laws of the State of Texas.

4. This Amendment No. 2 may be executed in any number of counterparts with the
same effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment No. 2 by
facsimile transmission or in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

5. This Amendment No. 2 shall be binding upon and shall inure to the benefit of
the parties hereto, their respective heirs, legal representatives, successors,
and assigns.

6. Should any clause, sentence, paragraph, subsection or section of this
Amendment No. 2 be judicially declared to be invalid, unenforceable or void,
such decision will not have the effect of invalidating or voiding the remainder
of this Amendment No. 2, and the part or parts of this Amendment No. 2 so held
to be invalid, unenforceable or void will be deemed to have been stricken
herefrom, and the remainder will have the same force and effectiveness as if
such stricken part or parts had never been included herein.

7. This Amendment No. 2 sets forth all of the covenants, agreements, conditions,
understandings, warranties and representations of the Parties relative to the
subject matter hereof, and any previous agreement among such parties with
respect to the subject matter hereof is superseded by this Amendment No. 2.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment No. 2
effective as of the date first written above.

 

TESORO CORPORATION By:  

/s/ Gregory J. Goff

  Gregory J. Goff   President and Chief Executive Officer TESORO REFINING &
MARKETING COMPANY LLC By:  

/s/ Gregory J. Goff

  Gregory J. Goff   Chairman of the Board of Managers and President TESORO
COMPANIES, INC. By:  

/s/ Gregory J. Goff

  Gregory J. Goff   Chairman of the Board of Directors and President TESORO
ALASKA COMPANY By:  

/s/ Gregory J. Goff

  Gregory J. Goff   Chairman of the Board of Directors and President

 

Signature Page to Amendment No. 2 to

Second Amended and Restated Omnibus Agreement



--------------------------------------------------------------------------------

TESORO LOGISTICS LP By:   Tesoro Logistics GP, LLC, its   general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President TESORO LOGISTICS GP, LLC By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

 

Signature Page to Amendment No. 2 to

Second Amended and Restated Omnibus Agreement